ICJ_032_PassageIndianTerritory_PRT_IND_1960-04-12_JUD_01_ME_07_EN.txt. 69

DISSENTING OPINION OF JUDGES WINIARSKI AND

BADAWI

[Translation }
It is with great regret that we find ourselves unable to subscribe

to the decision of the Court which rejects the Sixth Objection of the

Indian Union and consequently finds that the Court has juris-

diction in the present case.

I. By its Declaration of 19 September 1929, ratified on 5 Febru-
ary 1930, India accepted the compulsory jurisdiction of the Court
for disputes that might arise after the date of ratification with
regard to situations or facts subsequent to that ratification.

The date of 5 February 1930—which we shall call the crucial
date—was maintained in the Indian Declaration of 28 February
1940. The twofold condition set out in that Declaration constitutes
an important limitation ratione temporis of the obligation assumed
by the Indian Union.

The Parties discussed at length the bearing of the Sixth Objec-
tion upon the present case; they did so in their written pleadings
and at the hearings, both in 1957, during the proceedings on the
Preliminary Objections, and in the present stage of the case con-
cerned with the merits. The fact that the Court, in 1957, decided to
join this objection to the merits shows how aware it was of the
importance, not to say the necessity, of only deciding upon the
fate of this objection when it had obtained sufficient knowledge
about the facts of the dispute.

Of the two limitations just mentioned, the Judgment rejects
the first: the Court has admitted the argument that the dispute
arose after 5 February 1930, the crucial date of the Indian Decla-
ration; the discussion of the merits furnished no evidence to the
contrary. On the other hand, the question whether the dispute
arose with regard to situations or facts subsequent to that date
should, in our opinion, be answered in the sense of the Indian
argument, thus involving as a consequence a finding by the Court
that it is without jurisdiction.

The final submission of Portugal on this point is inter alta:

“Whereas ... the situations or facts in respect of which the dispute
arose are likewise subsequent to 5 February 1930, since they also
date from 1954;

Whereas these situations or facts are really nothing but those
giving rise to the dispute, and whereas one must regard as such the
situations or facts imputed by the applicant State to the respondent
State as unlawful, i.e. as constituting violations of the respondent
State’s international obligations;

67
RIGHT OF PASSAGE (DISS. OP. JUDGES WINIARSKI AND BADAWI) 70

Whereas the situations or facts which Portugal imputes to the
Indian Union as unlawful also date from 1954, as has already bgen
pointed out;

For these reasons,

May it please the Court to dismiss the Objection.”

2. When the case was heard in Court, both Parties invoked the
Judgment of the Permanent Court of International Justice in the
Phosphates in Morocco case, seeking in it arguments to support
their respective claims.

That Judgment, with the Judgment given in the case of the
Electricity Company of Sofia and Bulgaria, is an important contri-
bution by the jurisprudence of the Permanent Court to the study
of the question of limitations vatrone temporis to the obligations of
States which accept the compulsory jurisdiction of the Court. We
feel bound to refer to it.

The Judgment quoted itself warns the parties against hasty
conclusions.

In one place it states “that the use of these two terms [situations
or facts] shows the intention of the signatory State to embrace, in
the most comprehensive expression possible, all the different factors
capable of giving rise to a dispute’. And it goes on to say: “The
Court [the Permanent Court of International Justice] also observes
that the two terms ‘situations’ and ‘facts’ are placed in conjunction
with one another, so that the limitation rafione temporis is common
to them both, and that the employment of one term or of the other
could not have the effect of extending the compulsory jurisdiction.”
In another passage the Judgment says: “The question whether a
given situation or fact is prior or subsequent to a particular date
is one to be decided in regard to each specific case, just as the
question of the situations or facts with regard to which the dispute
arose must be decided in regard to each specific case.”

It is the duty of the Court to establish a relationship contem-
plated by the Declaration between the dispute and the “situations
or facts”.

3. The Portuguese Counsel tried to keep the content of these
notions—situations or facts—within the narrowest possible limit.
In their view ‘‘the facts or situations’ must be understood to mean
those ‘which the applicant Party imputes to the respondent Party
as unlawful’. ‘A State commits certain acts, creates certain
situations. Another StÂte stigmatizes these acts or situations as
unlawful. It declares that they violate its right...” And again:
“All that has to be considered is the situation denounced as unlaw-
ful by the applicant State and what unlawful act that State puts
forward as the origin of that situation.”

It was observed in this connection that the Permanent Court
considered it sufficient, as a reason for holding itself to be without
jurisdiction, that the act which was the subject of the dispute

68
RIGHT OF PASSAGE (DISS. OP. JUDGES WINIARSKI AND BADAWI)  7I

between France and Italy was merely the application of a dahir
of 1920, that is, a date earlier than the crucial date, and held that
it was unnecessary to consider whether the dahir was or was not
contrary to the international obligations assumed by France. In
order to appreciate the Court’s meaning, the important point in
this statement to keep in mind is that, in order to dismiss the argu-
ments of Italy, the Court saw no need to determine that the situ-
ations or facts which gave rise to the dispute were unlawful acts.
A State does not commit an unlawful act, nor incur international
responsibility, simply by enacting a law containing provisions that
are incompatible with its international undertakings. If the appli-
cation of that law leads to acts which conflict with the State’s inter-
national undertakings, the judge will simply declare that that State
cannot validly invoke its law in support of those acts. The Perma-
nent Court of International Justice decided in that sense on two or
three occasions.

The dahirs of 1920 were not in themselves unlawful acts; never-
theless, the French objection was allowed, because they were the
source of the acts denounced by Italy as unlawful and they were
prior to the crucial date.

4. The Portuguese case appears to assign to the applicant State
the principal if not decisive part in determining the sources of the
dispute. It was said on behalf of Portugal that the facts and situ-
ations really deserving that name are “‘those facts or situations
which the applicant Party imputes to the Respondent as unlawful’.

The Court cannot simply register this claim by the applicant State,
especially as that State, confronted with the crucial date, may have
an interest in circumscribing the period of time; for instance, by
ignoring certain relationships or by minimizing their bearing upon
its case; in a word, by isolating the dispute from the situation of
which it is the result; just as the respondent State may tend to
antedate the sources of the dispute by attributing them to a time
when they would not be covered by the Declaration.

The Court remains entirely free in its examination of the connec-
tions between the facts and situations of the case and the subject
of the dispute. In some cases, where the facts are isolated and easily
ascertainable, that task will be comparatively easy; in other cases,
where the situation or state of affairs or skein of de facto and de jure
relationships is complex and difficult to unravel, the task may be a
hard one; but the first question of all to decide is the jurisdiction
of the Court.

5. We find it hard to accept the Portuguese argument for another
reason: it appears to confuse the facts of the dispute with the facts
and situations from which that dispute arose, to employ a formula
adopted by the Permanent Court. The facts of the dispute may be of

69
RIGHT OF PASSAGE (DISS. OP. JUDGES WINIARSKI AND BADAWI) 72

recent date and may be comprised within a comparatively short space
of time, whereas the facts or situations from which the dispute arose
may date back far enough to fall outside the jurisdiction of the
Court as accepted by the Declaration of the respondent State. In
the Judgment already quoted, the Permanent Court of Interna-
tional Justice said: “It would be impossible to admit the existence
of such a relationship [a really subsequent date] between a dispute
and subsequent factors [subsequent to the crucial date] which either
presume the existence or are merely the confirmation or develop-
ment of earlier situations or facts constituting the real causes of
the dispute.”

We will cite one more dictum of the Permanent Court: “The
dispute cannot be separated from the situation of which it is the
result.” Thus, the Permanent Court implies that there may be
cases in which one of the Parties tries to separate the dispute from
the situation of which it is the result.

In the case now before the Court, the applicant State declares
that all the facts and situations relating to the dispute are com-
prised within the year 1954, and do not date back farther; these
are-exclusively the acts which it imputes to the opposite Party as
unlawful. The latter, however, replies that the case is in fact not so
simple, that the facts and situations from which the dispute arose
already existed before 1930, to which the applicant State replies
that until 1954 it had no cause of complaint and that the various
incidents, differences of opinion, minor disputes, and even formal
prohibitions are to be ascribed only to the exercise by the terri-
torial State of a control and regulation which Portugal readily
admits to have been legitimate. Portugal declares that it has always
possessed and effectively exercised the right of passage, a general
right, within the limits necessary for the exercise of its sovereignty
over the enclaves, and that that right was respected by the terri-
torial State until 1954.

The Judgment seems to admit that the situation which forms
the origin of the dispute is both prior and subsequent to the crucial
date, but from this it draws conclusions to which we cannot
subscribe. It begins by finding that the limitation ratione temporis
in the Indian Declaration is drafted “in a positive manner ... indi-
cating the disputes which are included within that acceptance” . It
certainly does not proceed in a negative manner by excluding dis-
putes arising from situations or facts prior to the crucial date, but
there is no doubt that the Indian Union, when it accepted the com-
pulsory jurisdiction of the Court for subsequent situations or facts
giving rise to disputes, intended to exclude prior situations or facts.

The Judgment in the Phosphates in Morocco case, already quoted,
also says: “However, in answering these questions it is necessary
always to bear in mind the will of the State which only accepted
the compulsory jurisdiction within specified limits and consequently

70
RIGHT OF PASSAGE (DISS. OP. JUDGES WINIARSKI AND BADAWI) 73

only intended to submit to that jurisdiction disputes having actually
arisen from situations or facts subsequent to its acceptance.”

6. Portugal sees in the past, beginning with 1779 and continuing
till the events of 1954, only the source of its right of passage. The
terms are those which the Permanent Court of International Justice
had used in its Judgment in the Electricity Company of Sofia and
Bulgaria case. There the Bulgarian objection ratione temporis
invoked the decision of the Arbitral Tribunal which preceded the
crucial date. But the problem is a different one: the decision of the
Arbitral Tribunal had been recognized by both parties to the dis-
pute as lawfully binding upon them; the fact was indisputable. The
dispute referred only to certain measures taken by the Bulgarian
authorities after the crucial date which Belgium considered to be
at variance with the terms of the arbitral decision. The Permanent
Court of International Justice found that the source of the dispute
was not prior to the crucial date fixed by the Bulgarian Declaration.

In our own case there is no law jointly recognized by both Parties.
Portugal claims to infer one, among other things, from practice,
that is to say from a series of acts and facts going back more than
150 years; the Indian Union relies upon the same long practice to
maintain that the alleged right of passage in Portugal’s favour has
no existence. For the problem which concerns us, we have not to
know who is right and who is wrong; the question to be deter-
mined is whether it is not the same situation which entered into an
acute stage and reached a climax in 1954, leading rapidly to a
dispute and giving rise to the proceedings before the Court. The
question is whether the acts denounced by Portugal as unlawful
have their origin in a situation going back beyond the crucial date.

We find it hard to subscribe to the interpretation of the Indian
Declaration whereby it is enough for the situation or fact concern-
ing the dispute to be subsequent to the crucial date, in order that
the Court’s jurisdiction may be admitted, still less to the distinc-
tion made between a situation and a fact, which, in our opinion
arbitrarily, ascribes to the notion of situation a purely geographical
meaning (the enclave), whereas that is only one factor in the situ-
ation, and the latter, a compound of relationships of fact and law,
covers the problem of passage in all its aspects as it presented it-
self to the Parties in the British and post-British periods. Moreover,
it is not possible, for the purposes of the interpretation of the
Indian Declaration, to join the facts of the dispute, which date from
1954, to the earlier situation and to regard them as a comprehen-
sive whole which ‘‘came into existence only after 5 February 1930”’.
This is at variance with the clearly expressed intention of the
Indian Declaration. If the situation from which the dispute arose
goes back beyond the crucial date the consent of the Indian Union
is lacking. We say advisedly: situation from which the dispute

71
RIGHT OF PASSAGE (DISS. OP. JUDGES WINIARSKI AND BADAWI) 74

arose; it is not a question of a more or less ancient treaty or of a
rule of law established a longer or shorter time ago.

7. What seems to us to be decisive is the nature of the action
brought by the Portuguese Government.

In the final Submissions of Portugal, the first and principal claim
is as follows:

“May it please the Court to adjudge and declare that the right
of passage between the enclaves of Dadra and Nagar-Aveli and
between these enclaves and the coastal district of Daman, as
defined above, is a right possessed by Portugal and which must be
respected by India.”

What the Portuguese Government is asking of the Court, there-
fore, is that it shall deliver in the first place a declaratory judgment.
The Permanent Court of International Justice delivered such judg-
ments. In its Judgment No. 11, interpreting Judgments Nos. 7 and
8, it said:

“The Court’s Judgment No. 7 is in the nature of a declaratory
judgment, the intention of which is to ensure recognition of a
situation at law once and for all and with binding force as between
the Parties; so that the legal position thus established cannot
again be called in question in so far as the legal effects ensuing
therefrom are concerned.”

That is exactly what the first Portuguese submission is asking
from the Court. There is therefore no question of unlawful acts;
and although this claim is followed by the two others, complemen-
tary and contingent, it constitutes the very essence of the case.

It is permissible to enquire whether, in the face of this first sub- .
mission, the arguments of Portugal with regard to the Sixth Objec-
tion retain any force. For here it is not simply a case of applying an
indisputable rule of law in order to provide a remedy for the vio-
lation of the right of one Party resulting from an unlawful act by
the other Party. The object of the suit, as it follows from the first
Portuguese Submission, is to obtain from the Court a recognition
and statement of the situation at law between the Parties; that is
not limited to the events of 1954 and cannot be regarded as part of
a collective whole subsequent to the crucial date. On the contrary,
all the factors in the dispute contested by one or the other Party
are to be found in the post-Maratha period; the Parties did not
view matters and their respective positions in the same light; the
origin of the present dispute could be seen in that prolonged situ-
ation.

It seems, however that we should be justified in going farther
than that.

Unable to admit that the right of passage claimed by Portugal has
its basis in a treaty, the Court was obliged to turn its attention to
the practice which might have been accepted as binding upon the

72
RIGHT OF PASSAGE (DISS. OP. JUDGES WINIARSKI AND BADAWI) 75

Parties. It then found itself faced with a very special situation in
which, even over a considerable period of time, the Parties were
unable to reach agreement as to their respective rights and cbli-
gations. They ask the Court to define them. In these circumstances
it is clear that not only the situation which gave rise to the present
dispute, but also the very subject of the dispute, as it follows from
the principal Portuguese claim, come within the period preceding
the crucial date of the Indian Declaration.

(Signed) B. WINIARSKI.
(Signed) A. BADAWI.

73
